******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       NESTOR QUIROGA v. COMMISSIONER
               OF CORRECTION
                  (AC 34415)
          DiPentima, C. J., and Gruendel and Beach, Js.
        Argued January 9—officially released April 1, 2014

   (Appeal from Superior Court, judicial district of
                 Tolland, Cobb, J.)
  Natalie Olmstead, assigned counsel, for the appel-
lant (petitioner).
   Laurie N. Feldman, special deputy assistant state’s
attorney, with whom, on the brief, were David I. Cohen,
state’s attorney, and Richard K. Greenalch, Jr., special
deputy assistant state’s attorney, for the appellee
(respondent).
                          Opinion

   GRUENDEL, J. The petitioner, Nestor Quiroga,
appeals from the judgment of the habeas court denying
his amended petition for a writ of habeas corpus. That
petition was predicated on the alleged ineffective assis-
tance of his trial counsel regarding the immigration
consequences of a guilty plea. Following an expedited
trial, the habeas court concluded that the petitioner had
not established any deficient performance on the part
of his trial counsel. The petitioner now challenges the
propriety of that determination. We conclude that the
present appeal is moot and, accordingly, dismiss the
appeal.
   The petitioner is a citizen of Uruguay who was admit-
ted as a lawful permanent resident of the United States
in 1989. On March 11, 2008, the petitioner appeared
before the trial court to enter into a plea agreement
concerning two separate criminal matters. At that time,
he was represented by Attorney Amelia Ruggeri, a pub-
lic defender. The petitioner first pleaded guilty, in
docket number CR-07-0161034, to one count of posses-
sion of narcotics in violation of General Statutes § 21a-
279 (a). The petitioner then entered a plea of nolo con-
tendere, in docket number CR-07-0161093, to one count
of larceny in the first degree in violation of General
Statutes § 53a-122. During its canvass of the petitioner,
the court inquired, inter alia, as to whether the peti-
tioner understood ‘‘that if you are not a [United States]
citizen, your pleas may result in your deportation, exclu-
sion from admission to the United States, or denial
of naturalization,’’ and whether he was satisfied with
Ruggeri’s assistance. The petitioner responded in the
affirmative to both queries. The court then found the
pleas to be knowingly and voluntarily made with the
assistance of competent counsel, and it sentenced the
petitioner to concurrent terms of two years incarcera-
tion, execution suspended, with three years of pro-
bation.
   Less than two years later, the petitioner was arrested
for, and he thereafter admitted to, violating the terms
of his probation due to his November 2, 2010 arrest for
possession of narcotics in violation of § 21a-279 (a). As
a result of that violation of probation, the trial court
sentenced him to one year of imprisonment. While
incarcerated, the petitioner received a notice to appear
at a removal proceeding from the United States Depart-
ment of Homeland Security. That March 1, 2011 notice
set forth three distinct grounds for removal. First, it
charged the petitioner with violating ‘‘[s]ection 237 (a)
(2) (B) (i) of the Immigration and Nationality Act, as
amended, in that, at any time after admission, you have
been convicted of a violation of . . . any law or regula-
tion of a State . . . relating to a controlled substance
. . . .’’ Second, the notice charged the petitioner with
violating ‘‘[s]ection 237 (a) (2) (A) (iii) of the Immigra-
tion and Nationality Act . . . as amended, in that, at
any time after admission, you have been convicted of
an aggravated felony . . . relating to a theft offense
. . . or burglary offense for which the term of imprison-
ment at least 1 year was imposed.’’ Third, the notice
charged the petitioner with violating ‘‘[s]ection 237 (a)
(2) (A) (ii) of the Immigration and Nationality Act, as
amended, in that, at any time after admission, you have
been convicted of two crimes involving moral turpitude
not arising out of a single scheme of criminal conduct.’’
   Approximately one month later, the petitioner on
April 4, 2011, filed a pro se petition for a writ of habeas
corpus; an amended petition was filed by the petition-
er’s habeas counsel, Damon A. R. Kirschbaum on Janu-
ary 3, 2012. The amended petition alleged that Ruggeri’s
representation on the larceny plea1 was ineffective in
that she failed to (1) ‘‘adequately research the legal
issue of the petitioner’s immigration status and the risk
of deportation/removal’’; (2) ‘‘accurately advise the peti-
tioner about the risk of deportation/removal’’; and (3)
‘‘make the petitioner’s immigration status and the risk
of deportation/removal part of the plea bargaining pro-
cess.’’ The matter was heard on an expedited basis on
February 15, 2012, because the petitioner at that time
was ‘‘in the custody of federal immigration authorities
and subject to deportation any day.’’2 Following a trial,
the court found ‘‘that the petitioner has failed to estab-
lish his burden to prove that the petitioner’s trial coun-
sel’s conduct was deficient and therefore, denies the
petition.’’3 The petitioner then filed a motion to reargue
on February 21, 2012. The court granted the motion but
denied the relief requested. On February 29, 2012, the
court granted certification to appeal from the judgment
denying the habeas corpus petition.
   It is undisputed that, during the pendency of the peti-
tioner’s habeas proceeding before the habeas court, the
United States Immigration Court issued an oral decision
in which it found all three grounds for removal proven.4
In particular, the immigration judge first found that ‘‘the
aggravated felony larceny ground has been established
by clear and convincing evidence.’’ The immigration
judge then found that the petitioner ‘‘has also been
convicted twice of either possession of narcotics or
attempt to commit the possession of narcotics. Under
the Gousse [v. Ashcroft, 339 F.3d 91 (2d Cir. 2003)]
decision of the [United States Court of Appeals for the]
Second Circuit, the court finds that removability has
been established by clear and convincing evidence.’’
Accordingly, the immigration judge ordered that the
petitioner ‘‘be removed to Uruguay.’’ The petitioner filed
an appeal from that decision, which the Board of Immi-
gration Appeals dismissed on November 29, 2011.
  The petitioner commenced this appeal from the judg-
ment of the habeas court on March 14, 2012. It is undis-
puted that the petitioner thereafter was permanently
removed to Uruguay in April, 2012. In light of that devel-
opment, the respondent, the Commissioner of Correc-
tion, argues, as a threshold matter, that the appeal is
moot pursuant to State v. Aquino, 279 Conn. 293, 901
A.2d 1194 (2006). We agree.
  Like the present case, Aquino involved a litigant who
was deported during the pendency of an appeal before
this court. Id., 297. Our Supreme Court held that ‘‘in
the absence of any evidence that the defendant’s guilty
plea was the sole reason for his deportation, the defen-
dant’s appeal must be dismissed as moot. The defendant
did not produce any evidence at the hearing on his
motion to withdraw his guilty plea—indeed, he did not
even claim—that he would be deported solely as the
result of his guilty plea. While this appeal was pending,
the defendant was deported. There is no evidence in
the record as to the reason for his deportation. If it was
not the result of his guilty plea alone, then this court
can grant no practical relief and any decision rendered
by this court would be purely advisory. . . . We con-
clude, therefore, that the appeal must be dismissed on
the ground that the defendant has failed to establish
that his claim is not moot.’’ (Citations omitted; footnotes
omitted.) Id., 298–99.
   Aquino is dispositive of the present appeal. There is
no evidence in the record before us that the petitioner’s
guilty plea to larceny in the first degree was the sole
reason for his deportation. To the contrary, the immigra-
tion judge specifically found that removability on the
ground of the petitioner’s possession of narcotics con-
victions had ‘‘been established by clear and convinc-
ing evidence.’’
   The petitioner nevertheless maintains that the lar-
ceny conviction ‘‘was the primary reason for the depor-
tation’’ and that, absent that conviction, he would have
been eligible for a possible cancellation of removal pur-
suant to 8 U.S.C. § 1229b.5 Attorney Anthony Collins,
who represented the petitioner during his violation of
probation proceeding, offered his opinion during testi-
mony at the habeas trial that, absent the larceny convic-
tion, the petitioner had a very good chance of obtaining
such discretionary relief. It nevertheless remains that
Aquino requires proof that the larceny plea was the
exclusive basis of the petitioner’s deportation, rather
than a primary or likely one.
   Even if the immigration court had predicated its
deportation order on the larceny conviction exclusively,
the petitioner still could not prevail. It is axiomatic that
‘‘the existence of an actual controversy is an essential
requisite to appellate jurisdiction; it is not the province
of appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . An actual controversy must exist not only at the
time the appeal is taken, but also throughout the pen-
dency of the appeal.’’ (Internal quotation marks omit-
ted.) Burbank v. Board of Education, 299 Conn. 833,
839, 11 A.3d 658 (2011); see also State v. Milner, 309
Conn. 744, 751, 72 A.3d 1068 (2013) (‘‘courts are called
upon to determine existing controversies, and thus may
not be used as a vehicle to obtain advisory judicial
opinions on points of law’’ [internal quotation marks
omitted]).
   In seeking expedited review from the habeas court,
the petitioner argued that ‘‘he could be deported any
day and once deported he will no longer be able to
seek relief.’’ During the habeas trial, the petitioner cor-
roborated that allegation with the testimony of Collins.
Collins informed the court that once deported, the peti-
tioner could not return to the United States under cur-
rent law:
  ‘‘[Collins]: . . . If I just might say, I mean, if [the
petitioner] goes back to Uruguay, he will never be able
to come back to the United States.
  ‘‘[The Petitioner’s Counsel]: What if he gets deported
tomorrow and habeas relief happens in three weeks?
  ‘‘[Collins]: I don’t think he’d be able to come back.
  ‘‘[The Petitioner’s Counsel]: What’s significant about
the fact that he gets removed?
  ‘‘[Collins]: Because it’s a final order of removal and he
is—once he leaves the United States, he is permanently
inadmissible because of the narcotics convictions.
  ‘‘The Court: Say that again?
   ‘‘[Collins]: Once he is removed from the United States,
under current law he is permanently inadmissible to
the United States because of the narcotics convictions.’’
In its memorandum of decision, the habeas court specif-
ically found that ‘‘[o]nce deported, and due to the nature
of his offense, [the petitioner] will not be allowed to
return to this country under federal law.’’
   On appeal, the petitioner does not dispute the fact
that he is barred from reentering the United States,
which normally would render his appeal moot. See
United States v. Rosenbaum-Alanis, 483 F.3d 381, 383
(5th Cir. 2007) (‘‘[b]ecause the defendant has been
deported . . . and is legally unable, without permis-
sion of the Attorney General, to reenter the United
States to be present for a resentencing proceeding . . .
there is no relief we are able to grant him and his appeal
is moot’’), cert. denied, 552 U.S. 1179, 128 S. Ct. 1216,
170 L. Ed. 2d 58 (2008). Instead, he argues that the
collateral consequences exception to the mootness doc-
trine applies. See, e.g., State v. McElveen, 261 Conn.
198, 205, 802 A.2d 74 (2002) (‘‘a controversy continues
to exist, affording the court jurisdiction, if the actual
injury suffered by the litigant potentially gives rise to a
collateral injury from which the court can grant relief’’).
Specifically, the petitioner argues that ‘‘[w]ithout the
sole aggravated felony on [his] record, he may at some
point be able to apply to come back to the United
States’’ because ‘‘[f]ederal immigration laws are con-
stantly changing; therefore, the current effect of a con-
viction not related to this case and not the primary
cause of deportation should not be considered when
determining whether this court has subject matter juris-
diction.’’
   As our Supreme Court has explained, ‘‘for a litigant
to invoke successfully the collateral consequences doc-
trine, the litigant must show that there is a reasonable
possibility that prejudicial collateral consequences will
occur. Accordingly, the litigant must establish these
consequences by more than mere conjecture, but need
not demonstrate that these consequences are more
probable than not. This standard provides the necessary
limitations on justiciability underlying the mootness
doctrine itself. . . . The reviewing court therefore
determines, based upon the particular situation,
whether, the prejudicial collateral consequences are
reasonably possible.’’ State v. McElveen, supra, 261
Conn. 208. ‘‘[T]his standard requires the [litigant] to
demonstrate more than an abstract, purely speculative
injury, but does not require the [litigant] to prove that
it is more probable than not that the prejudicial conse-
quences will occur.’’ Williams v. Ragaglia, 261 Conn.
219, 227, 802 A.2d 778 (2002). We conclude that the
possibility that Congress may, at some point in the
future, amend federal immigration law so as to permit
the petitioner’s reentry into the country despite his nar-
cotics convictions is pure conjecture. As such, the peti-
tioner has failed to establish the existence of a collateral
injury from which we can grant relief.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     The amended petition contains no mention of, or challenge to, the peti-
tioner’s conviction of possession of narcotics. Rather, it pertains exclusively
to ‘‘the judgment [of conviction] in State v. Nestor Quiroga, CR-07-0161093’’
for larceny in the first degree.
   2
     As the habeas court noted in its memorandum of decision, ‘‘[b]ecause
the petitioner was subject to deportation at any time, the court expedited
its decision in this case.’’
   3
     Notice of the court’s fourteen page memorandum of decision issued on
February 17, 2012.
   4
     A copy of the immigration court decision was admitted into evidence
at the habeas trial as the petitioner’s exhibit 16.
   5
     As the United States Supreme Court has noted, 8 U.S.C. § 1229b autho-
rizes ‘‘a discretionary cancellation of removal,’’ under which ‘‘the Attorney
General may cancel an order of removal or an order of inadmissibility so
long as, inter alia, the noncitizen has not been convicted of a[n] aggravated
felony.’’ (Internal quotation marks omitted.) Carachuri-Rosendo v. Holder,
560 U.S. 563, 571, 130 S. Ct. 2577, 177 L. Ed. 2d 68 (2010).